11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                   JUDGMENT

Neal Loeppky,                              * From the 106th District Court
                                             of Gaines County,
                                             Trial Court No. 13-05-16615.

Vs. No. 11-16-00224-CV                     * November 3, 2016

Elizabeth Klassen Loeppky,                 * Per Curiam Memorandum Opinion
                                             (Panel consists of: Wright, C.J.,
                                             Willson, J., and Bailey, J.)

    This court has considered Neal Loeppky’s motion to dismiss the appeal and
concludes that the motion should be granted. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against Neal Loeppky.